DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-10, 14-19 and 23-25 of U.S. Patent No. 11189409. Although the claims at issue are not identical, they are not patentably distinct from each other because it appears the only difference between the claims is that the independent claims 1, 8 and 18 of the instant application state, “wherein the magnetic material layer contacts the electrically conductive via”. The term “contacts” does not have bounds that prevents indirect or electrical contact. The allowed patent 11189409 states in its independent claims 1, 9 and 18, “an electrically conductive via extending through the magnetic layer” this implies some indirect contact. Therefore the instant application does not appear to rise to a level so as to differentiate itself from the previously allowed U.S. Patent No. 11189409.

Claim Objections
Claims 2, 10 and 19 are objected to because of the following informalities: Claims 2, 10 and 19 state, “about 5.5e-7 ohm meters”. The term “about” does not explicitly indicate that the resistivity must be above a certain level. The Examiner recommends the term “about” be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mano et al. (US PG. Pub. 2007/0257761).

Regarding claim 1 – Mano teaches an apparatus (figs. 4A-4C [title] Mano states, “Inductor and Electric Power Supply Using it”) comprising a magnetic material layer (30 [paragraph 0054] Mano states, “core 30 composed of a cylindrical ferrite body”) and an electrically conductive via (32 [paragraph 0054] Mano states, “conductor (con.) 32 composed of through-hole copper”) extending through the magnetic material layer (30), wherein the magnetic material layer (30) comprises dielectric magnetic filler particles ([paragraph 0012] Mano states, “The magnetic body of the conductor may be composed of a composite material containing a carbonyl iron powder and a resin”; iron is consistent with the instant applications specification and therefore considered “dielectric magnetic filler particles”) within a carrier material (resin discussed above) and wherein the magnetic material layer contacts (“direct contact” shown in figure 4A-4C) the electrically conductive via ([paragraph 0089] Mano states, “The inductor has a structure in which a conductor is in contact with a magnetic body with no gap therebetween, thereby increasing the inductance”).
 	
Regarding claim 3 – Mano teaches the apparatus of claim 1, wherein the dielectric magnetic filler particles ([paragraph 0012] Mano states, “The magnetic body of the conductor may be composed of a composite material containing a carbonyl iron powder and a resin”) are selected from the group comprising iron-base soft magnetic fillers (carbonyl iron powder is considered an “iron-based soft magnetic filler”; additionally iron material is used in the instant application), iron/cobalt/aluminum alloys, cobalt/iron/hafnium/oxygen alloys, iron/hafnium/oxygen alloy, and iron/aluminum/oxygen alloy. 

Regarding claim 9 – Mano teaches an electronic system (figs. 1 & 4A-4C, 1 [paragraph 0037] Mano states, “electronic device”), comprising: a board (4 [paragraph 0037] Mano states, “motherboard (MB) 4”); and an electronic package (2 [paragraph 0037] Mano states, “package 2”) attached to the board (4), wherein the electronic package (2) comprises: an electronic substrate (13 [paragraph 0038] Mano states, “core substrate 13”) having at least one dielectric layer (see dielectric layer stackup); an inductor (10 [paragraph 0039] Mano states, “inductors (L) 10”) embedded in the electronic substrate (13), wherein the inductor (figs. 4A, 10(L)) comprises a magnetic material layer (30 [paragraph 0054] Mano states, “core 30 composed of a cylindrical ferrite body”) and an electrically conductive via (32 [paragraph 0054] Mano states, “conductor (con.) 32 composed of through-hole copper”) extending through the magnetic material layer (30), wherein the magnetic material layer (30) comprises dielectric magnetic filler particles ([paragraph 0012] Mano states, “The magnetic body of the conductor may be composed of a composite material containing a carbonyl iron powder and a resin”; iron has high electrical resistance and appears to meet the claimed material and can be considered “dielectric magnetic filler particles”) within a carrier material (resin discussed above) and wherein the magnetic material layer contacts the electrically conductive via ([paragraph 0089] Mano states, “The inductor has a structure in which a conductor is in contact with a magnetic body with no gap therebetween, thereby increasing the inductance”).

Regarding claim 11 – Mano teaches the electronic system of claim 9, wherein the dielectric magnetic filler particles ([paragraph 0012] Mano states, “The magnetic body of the conductor may be composed of a composite material containing a carbonyl iron powder and a resin”) are selected from the group comprising iron-base soft magnetic fillers (carbonyl iron powder is considered an “iron-based soft magnetic filler”; additionally iron material is used in the instant application), iron/cobalt/aluminum alloys, cobalt/iron/hafnium/oxygen alloys, iron/hafnium/oxygen alloy, and iron/aluminum/oxygen alloy. 

Regarding claim 17 – Mano teaches the electronic system of claim 9, wherein the electronic substrate (fig. 1, 13) includes a substrate core ([paragraph 0038] Mano states, “core substrate 13”).

Regarding claim 18 – Mano teaches a method of fabricating an electronic structure (figs. 4A-4C [title] Mano states, “Inductor and Electric Power Supply Using it”), comprising: forming at least one dielectric layer (13 [paragraph 0038] Mano states, “core substrate 13”); forming at least one via (27 [paragraph 0055] Mano states, “a through-hole 27”) through the at least one dielectric layer (13); forming a magnetic material layer (30 [paragraph 0054] Mano states, “core 30 composed of a cylindrical ferrite body”) within the at least one via (27), wherein the magnetic material layer (30) comprises dielectric magnetic filler particles ([paragraph 0012] Mano states, “The magnetic body of the conductor may be composed of a composite material containing a carbonyl iron powder and a resin”; iron has high electrical resistance and appears to meet the claimed material and can be considered “dielectric magnetic filler particles”) within a carrier material (resin discussed above); and forming an electrically conductive via (32 [paragraph 0054] Mano states, “conductor (con.) 32 composed of through-hole copper”) extending through the magnetic material layer (30), wherein the magnetic material layer (30) contacts the electrically conductive via ([paragraph 0089] Mano states, “The inductor has a structure in which a conductor is in contact with a magnetic body with no gap therebetween, thereby increasing the inductance”).

Regarding claim 20 – Mano teaches the method of claim 18, wherein the dielectric magnetic filler particles ([paragraph 0012] Mano states, “The magnetic body of the conductor may be composed of a composite material containing a carbonyl iron powder and a resin”) are selected from the group comprising iron-base soft magnetic fillers (carbonyl iron powder is considered an “iron-based soft magnetic filler”; additionally iron material is used in the instant application), iron/cobalt/aluminum alloys, cobalt/iron/hafnium/oxygen alloys, iron/hafnium/oxygen alloy, and iron/aluminum/oxygen alloy. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 2, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano in view of Nishio (US PG. Pub. 2015/0332850).

Regarding claim 2 – Mano teaches the apparatus of claim 1, but fails to teach wherein the dielectric magnetic filler particles have a resistivity of greater than about 5.5e-7 ohm meters. 
	Nishio teaches a dielectric magnetic filler particles ([paragraph 0062] Nishio states, “the Fe—Si based soft magnetic alloy powder”) wherein the dielectric magnetic filler particles have a resistivity of greater than about 5.5e-7 ohm meters ([paragraph 0062] Nishio states, “The electrical resistivities p of the powder magnetic cores Nos. 4 to 6 were 1×10.sup.3 Ωm, 1×10.sup.4 Ωm, and 1×10.sup.4 Ωm, respectively, to be greatly larger than 1×10.sup.1 Ωm, which was the electrical resistivity ρ of the powder magnetic core No. 2, which made use of the Fe—Si based soft magnetic alloy powder”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having dielectric magnetic filler particles as taught by Mano with the dielectric magnetic filler particles having a resistivity of greater than about 5.5e-7 as taught by Nishio because Nishio states regarding this material composition, “making it possible to yield a powder magnetic core high in strength even through a manufacturing process using a simple and easy pressure forming” [paragraph 0008]. Additionally controlling the resistivity will allow control of the inductance properties of the inductor.

Regarding claim 10 – Mano teaches the electronic system of claim 9, but fails to teach wherein the dielectric magnetic filler particles have a resistivity of greater than about 5.5e-7 ohm meters. 
	Nishio teaches a dielectric magnetic filler particles ([paragraph 0062] Nishio states, “the Fe—Si based soft magnetic alloy powder”) wherein the dielectric magnetic filler particles have a resistivity of greater than about 5.5e-7 ohm meters ([paragraph 0062] Nishio states, “The electrical resistivities p of the powder magnetic cores Nos. 4 to 6 were 1×10.sup.3 Ωm, 1×10.sup.4 Ωm, and 1×10.sup.4 Ωm, respectively, to be greatly larger than 1×10.sup.1 Ωm, which was the electrical resistivity ρ of the powder magnetic core No. 2, which made use of the Fe—Si based soft magnetic alloy powder”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic system having dielectric magnetic filler particles as taught by Mano with the dielectric magnetic filler particles having a resistivity of greater than about 5.5e-7 as taught by Nishio because Nishio states regarding this material composition, “making it possible to yield a powder magnetic core high in strength even through a manufacturing process using a simple and easy pressure forming” [paragraph 0008]. Additionally controlling the resistivity will allow control of the inductance properties of the inductor.

Regarding claim 19 – Mano teaches the method of claim 18, but fails to teach wherein the dielectric magnetic filler particles have a resistivity of greater than about 5.5e-7 ohm meters. 
	Nishio teaches a dielectric magnetic filler particles ([paragraph 0062] Nishio states, “the Fe—Si based soft magnetic alloy powder”) wherein the dielectric magnetic filler particles have a resistivity of greater than about 5.5e-7 ohm meters ([paragraph 0062] Nishio states, “The electrical resistivities p of the powder magnetic cores Nos. 4 to 6 were 1×10.sup.3 Ωm, 1×10.sup.4 Ωm, and 1×10.sup.4 Ωm, respectively, to be greatly larger than 1×10.sup.1 Ωm, which was the electrical resistivity ρ of the powder magnetic core No. 2, which made use of the Fe—Si based soft magnetic alloy powder”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric magnetic filler particles as taught by Mano with the dielectric magnetic filler particles having a resistivity of greater than about 5.5e-7 as taught by Nishio because Nishio states regarding this material composition, “making it possible to yield a powder magnetic core high in strength even through a manufacturing process using a simple and easy pressure forming” [paragraph 0008]. Additionally controlling the resistivity will allow control of the inductance properties of the inductor.

 	Claims 4, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. in view of Morita et al. (US PG. Pub. 2014/0225701). 

 Regarding claim 4 — Mano teaches the apparatus of claim 1, but fail to teach wherein the magnetic material layer comprises a layered stack.
 	Morita teaches a magnetic material layer (fig. 12, 320 & 350B [paragraph 0094] Morita states, “magnetic particles are contained in an insulating substrate 320. Likewise, a lower resin insulation layer (350B) contains magnetic particles”) wherein the magnetic material layer comprises a layered stack (two layer stack 320 & 350B shown in figure 12).
 	lt would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having a magnetic material layer as taught by Mano with the magnetic material layer being a layered stack as taught by Morita because Morita states regarding this feature, “Even higher inductance is obtained in the printed wiring board” [paragraph 0094].

Regarding claim 12 — Mano teaches the electronic system of claim 9, but fails to teach wherein the magnetic material layer comprises a layered stack.
 	Morita teaches a magnetic material layer (fig. 12, 320 & 350B [paragraph 0094] Morita states, “magnetic particles are contained in an insulating substrate 320. Likewise, a lower resin insulation layer (350B) contains magnetic particles”) wherein the magnetic material layer comprises a layered stack (two layer stack 320 & 350B shown in figure 12).
 	lt would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the magnetic material layer as taught by Mano with the magnetic material layer being a layered stack as taught by Morita because Morita states regarding this feature, “Even higher inductance is obtained in the printed wiring board” [paragraph 0094].

Regarding claim 21 — Mano teaches the method of claim 18, but fail to teach wherein the magnetic material layer comprises a layered stack.
 	Morita teaches a magnetic material layer (fig. 12, 320 & 350B [paragraph 0094] Morita states, “magnetic particles are contained in an insulating substrate 320. Likewise, a lower resin insulation layer (350B) contains magnetic particles”) wherein the magnetic material layer comprises a layered stack (two layer stack 320 & 350B shown in figure 12).
 	lt would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the magnetic material layer as taught by Mano with the magnetic material layer being a layered stack as taught by Morita because Morita states regarding this feature, “Even higher inductance is obtained in the printed wiring board” [paragraph 0094].

 	Claims 8, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano in view of Lee et al. (US PG. Pub. 2014/0145812).

Regarding claim 8 — Mano teaches the apparatus of claim 1, but fail to teach wherein the carrier material comprises a polymer resin.
 	Lee teaches an apparatus (fig. 2 [title] Lee states, “Multilayer inductor’) with a magnetic material layer (130 [paragraph 0072] Lee states, “magnetic substrate 130”) having a carrier material wherein the carrier material comprises a polymer resin ([paragraph 0072] Lee states, “Alternatively, the magnetic substance 130 may be at least one selected from a magnetic metal-polymer composite type in which the magnetic metal powder is dispersed in a composition including a polymer resin”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having the magnetic material layer with a carrier material as taught by Mano with the carrier material comprising a polymer resin as taught by Lee because Lee states, “a composite together with a resin polymer such as a liquid crystal oligomer, an epoxy resin, or the like, and enhancing strength of the substrate, such as high glass transition temperature or high modulus” [paragraph 0055].

Regarding claim 16 — Mano teaches the electronic system of claim 9, but fails to teach wherein the carrier material comprises a polymer resin.
 	Lee teaches an electronic system (fig. 2 [title] Lee states, “Multilayer inductor’) with a magnetic material layer (130 [paragraph 0072] Lee states, “magnetic substrate 130”) having a carrier material wherein the carrier material comprises a polymer resin ([paragraph 0072] Lee states, “Alternatively, the magnetic substance 130 may be at least one selected from a magnetic metal-polymer composite type in which the magnetic metal powder is dispersed in a composition including a polymer resin”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the magnetic material layer with a carrier material as taught by Mano with the carrier material comprising a polymer resin as taught by Lee because Lee states, “a composite together with a resin polymer such as a liquid crystal oligomer, an epoxy resin, or the like, and enhancing strength of the substrate, such as high glass transition temperature or high modulus” [paragraph 0055].

Regarding claim 25 — Mano teaches the method of claim 18, but fail to teach wherein the carrier material comprises a polymer resin.
 	Lee teaches an inductor (fig. 2 [title] Lee states, “Multilayer inductor’) with a magnetic material layer (130 [paragraph 0072] Lee states, “magnetic substrate 130”) having a carrier material wherein the carrier material comprises a polymer resin ([paragraph 0072] Lee states, “Alternatively, the magnetic substance 130 may be at least one selected from a magnetic metal-polymer composite type in which the magnetic metal powder is dispersed in a composition including a polymer resin”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the magnetic material layer with a carrier material as taught by Mano with the carrier material comprising a polymer resin as taught by Lee because Lee states, “a composite together with a resin polymer such as a liquid crystal oligomer, an epoxy resin, or the like, and enhancing strength of the substrate, such as high glass transition temperature or high modulus” [paragraph 0055].

Allowable Subject Matter
Claims 5-7, 13-15 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847